DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
Claim 1: a coupling mechanism
Claim 7: coupling members
Claim 8: retaining member
Claim 18: a coupling mechanism
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “the cavity on the so that the first grow” in lines 6-7 of the claim. This limitation is indefinite and appears to be an error for -- the cavity, so that the first grow--.
Claim 18 recites the limitations “the padded neck sleeve to the wherein the bag” in lines 6-7 of the claim. This limitation is indefinite and appears to be an error for --the padded neck sleeve,” or --the padded neck sleeve to the main portion--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 20090152143) in view of Kahn (WO 0057746) in further view of Jansport (Jansport backpack, NPL PDF, via Amazon) and Patrick (US 2,094,186).
Leach teaches a collapsible guitar carrying case (10) comprising: a cavity having main portion (14), a side (26, side of 14), a neck portion (22) and a bottom (bottom of 14) wherein the neck portion is narrower than the main portion (Fig 1); a cavity cover (12); a neck sleeve wherein the neck sleeve is selectively couplable to the cavity, a coupling mechanism (16) which permits the cover to selectively couple to the side to close the cavity; and wherein the collapsible neck portion and corresponding cavity cover can be configured in a first extended configuration to receive an assembled guitar (Fig 1) and a second collapsed configuration wherein the collapsible neck portion is collapsed and concealed into the main cavity (Fig 6). 
Leach teaches a neck sleeve but does not teach a padded neck sleeve. However, Kahn teaches a padded neck sleeve (pg. 4, lines 17-20; the neck sleeve is a component of the full guitar case, and is padded as such). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible guitar case disclosed by Leach by adding the padding disclosed by Kahn in order to protect the neck portion (pg. 4, lines 17-20).
Leach in view of Kahn teaches a padded neck sleeve, but does not teach the padded neck sleeve comprising a first and second grow. However, Jansport teaches a grow (pg. 1 of Jansport PDF; the grow is the fabric extending beyond the seam that passes over the zipper, protecting the zipper) covering a zipper (when combined with the teachings of Leach in view of Kahn, the grow of Jansport is applied to the zipper of Leach (16, 24) and thus Leach in view of Kahn in further view of Jansport teaches a padded neck sleeve comprising a grow), and wherein both the cavity portion grow and the padded neck sleeve grow overlap (the grow overlapping the zipper taught by Jansport, when applied to both the padded neck sleeve zipper and the zipper of the main body, both overlap a zipper). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the zippers disclosed by Leach in view of Kahn by adding the grow overlapping the zipper as disclosed by Jansport in order to provide additional protection to the zipper and the case as a whole. The addition of this extra material overlapping the zipper prevents water, debris, and other undesired materials from coming into contact with the zipper, potentially passing through the zipper into the case. Providing this barrier in the form of overlapping material is common in the art of articles containing a zipper (i.e. jackets, bags, etc.). and would be understood as advantageous to one of ordinary skill in the art, and one would be reasonably motivated to modify the invention of Leach in view of Kahn as such. 

    PNG
    media_image1.png
    145
    259
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    190
    239
    media_image2.png
    Greyscale

Annotated Figs. 1 and 2 – annotated versions of Fig 3 and Fig 6, respectively, of Leach. A dashed line has been added to both figures to indicate the primary axis, which passes vertically through the center of the main body section of the case of Leach as viewed from the side and from the top. 
Leach in view of Kahn in view of Jansport teach the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Patrick:
Patrick teaches the provision of a collapsible carrying bag 10 that includes a cavity cover sleeve 13/14 that is physically seperable from the main body 10 of the bag in order to provide access to the items inside the bag without interference (see figures 2 and 4). With this in mind it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible guitar carrying case of Leach in view of Kahn in view of Jansport to be formed from two pieces as taught by Patrick above. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding Claim 2, Leach in view of Kahn in further view of Jansport as applied to Claim 1 above teaches all the limitations of Claim 2, except for the guitar case being a duffle-type bag. However, Kahn teaches that the entire case is a cloth (nylon material 24) bag. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible guitar case disclosed by Leach in view of Kahn by adding the duffle-type material as disclosed by Kahn in order to endow the guitar case with a protective yet soft material. 
Regarding Claim 3, Leach in view of Kahn in further view of Jansport as applied to Claim 1 above teaches all the limitations of Claim 3, including that the main cavity is configured to receive a body of a guitar without a guitar neck while the neck portion is collapsed into the main cavity (Fig 6; paragraphs 32-33).
Regarding Claim 4, Leach in view of Kahn in further view of Jansport as applied to Claim 1 above teaches all the limitations of Claim 4, including that the sleeve is configured to receive a neck of a guitar disassembled from the body of the guitar (Fig 6; paragraphs 32-33; the neck portion can be inside the main cavity, and the neck portion houses the guitar neck).
Regarding Claim 7, Leach in view of Kahn in further view of Jansport as applied to Claim 1 above teaches all the limitations of Claim 7, including the case further comprising coupling members (24) to selectively enclose and protect a disassembled guitar neck.
Regarding Claim 8, Leach in view of Kahn in further view of Jansport as applied to Claim 1 above teaches all the limitations of Claim 8, including that a first end of the sleeve comprises a valve (24; from the definition on pg. 9, paragraph 38 of the spec., the valve is the opening created by the double zipper), wherein a selective retaining members configured to retain the valve in an open position so as to protect the neck of a guitar in an assembled configuration (zipper 24; pg. 9, paragraph 38 of the spec. allows for a hook and catch retaining member, therefore the zipper itself, whose teeth are designed to interlock with other teeth, may function as this retaining member).
Regarding Claim 9, Leach in view of Kahn in further view of Jansport as applied to Claim 1 above teaches all the limitations of Claim 9, including that the coupling mechanism (16) permits the cover to be selectively and intermittently coupled to the side in discrete locations so as to access the main cavity without opening the entire coupling mechanism (paragraphs 31-33).
Regarding Claim 11, Leach teaches a method of transporting a guitar in a collapsible guitar carrying case (10) comprising: coupling a bag comprising a main portion (14) and a neck portion (22) and a first closure extending from the distal seam of the bag wherein the neck portion (22) is narrower than the main portion (Fig 1) to a physically separable added neck sleeve further comprising a second closure wherein; overlapping the first closure and the second closure; and concealing a space between the bag and the neck sleeve (22).
Further Regarding Claim 11, Leach teaches a neck sleeve but does not teach a padded neck sleeve. However, Kahn teaches providing a padded neck sleeve (pg. 4, lines 17-20; the neck sleeve is a component of the full guitar case, and is padded as such) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible guitar case disclosed by Leach by adding the padding disclosed by Kahn in order to protect the neck portion (pg. 4, lines 17-20).
Further Regarding Claim 11, Leach in view of Kahn teaches a padded neck sleeve, but does not teach the padded neck sleeve comprising a first and second grow. However, Jansport teaches a grow (pg. 1 of Jansport PDF; the grow is the fabric extending beyond the seam that passes over the zipper, protecting the zipper) covering a zipper (when combined with the teachings of Leach in view of Kahn, the grow of Jansport is applied to the zipper of Leach (16, 24) and thus Leach in view of Kahn in further view of Jansport teaches a padded neck sleeve comprising a grow). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the zippers disclosed by Leach in view of Kahn by adding the grow overlapping the zipper as disclosed by Jansport in order to provide additional protection to the zipper and the case as a whole. The addition of this extra material overlapping the zipper prevents water, debris, and other undesired materials from coming into contact with the zipper, potentially passing through the zipper into the case. Providing this barrier in the form of overlapping material is common in the art of articles containing a zipper (i.e. jackets, bags, etc.). and would be understood as advantageous to one of ordinary skill in the art, and one would be reasonably motivated to modify the invention of Leach in view of Kahn as such. 
Regarding Claim 12, Leach in view of Kahn in further view of Jansport as applied to Claim 11 above teaches all the limitations of Claim 12, including placing the body of a disassembled guitar into the main portion of the cavity and collapsing the neck portion of the cavity into the main portion of the cavity. (Fig 6; paragraphs 32-33; when the body is housed in the main cavity, the neck portion of the case can be inside the main cavity, and the neck portion houses the guitar neck).
Regarding Claim 13, Leach in view of Kahn in further view of Jansport as applied to Claim 11 above teaches all the limitations of Claim 13, including placing a disassembled neck of a guitar into the padded neck sleeve without detaching the guitar strings from the body. (Fig 6; paragraphs 32-33; the neck portion can be inside the main cavity, and the neck portion houses the guitar neck; nothing in Leach suggests that the strings must be removed.)
Regarding Claim 14, Leach in view of Kahn in further view of Jansport as applied to Claim 11 above teaches all the limitations of Claim 14, including selectively coupling the padded neck sleeve to the outside of the collapsible bag (Fig 2, the neck portion (and thus neck sleeve) is coupled to the main body portion).
Regarding Claim 15, Leach in view of Kahn in further view of Jansport as applied to Claim 11 above teaches all the limitations of Claim 15, including that a first end of the [padded neck] sleeve comprises a valve (24; from the definition on pg. 9, paragraph 38 of the spec., the valve is the opening created by the double zipper), wherein a selective retaining members configured to retain the valve in an open position so as to protect the neck of a guitar while the guitar is in an assembled configuration (zipper 24; pg. 9, paragraph 38 of the spec. allows for a hook and catch retaining member, therefore the zipper itself, whose teeth are designed to interlock with other teeth, may function as this retaining member).
Regarding Claim 16, Leach in view of Kahn in further view of Jansport as applied to Claim 11 above teaches all the limitations of Claim 16, including selectively and intermittently coupling the coupling mechanism (16) to the side in discrete positions so as to access the main cavity (paragraphs 31-33). 
Regarding Claim 17, Leach in view of Kahn in further view of Jansport as applied to Claim 11 above teaches all the limitations of Claim 17, including overlapping the cavity grow and the padded neck sleeve (Jansport; the grow overlapping the zipper taught by Jansport, when applied to both the padded neck sleeve zipper and the zipper of the main body, both overlap a zipper). 
Regarding Claim 18, Leach teaches a collapsible guitar carrying case (10) comprising: a cavity having main portion (14) and a neck portion (22) and a bottom (bottom of 14) wherein the neck portion is narrower than the main portion (Fig 1); a cavity cover (12) comprising a first closure; a neck sleeve comprising a second closure 
a coupling mechanism (16) configured to selectively couple to the neck sleeve; wherein the bag comprises a first extended configuration to receive an assembled guitar (Fig 1) and a second collapsed configuration wherein the collapsible neck portion is collapsed and concealed into the main portion (Fig 6); and wherein the padded neck is selectively couplable to the main portion; the neck portion is coupled to the side (26) of the main body, to the side of the main axis), separable from the collapsible guitar carrying case and configured to enclose the neck of a guitar separated from the body of the guitar while the guitar strings are still attached (Fig 6; paragraphs 32-33; the neck portion can be inside the main cavity, and the neck portion houses the guitar neck; nothing in Leach suggests that the strings must be removed.). 
Leach teaches a neck sleeve but does not teach a padded neck sleeve. However, Kahn teaches a padded neck sleeve (pg. 4, lines 17-20; the neck sleeve is a component of the full guitar case, and is padded as such). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible guitar case disclosed by Leach by adding the padding disclosed by Kahn in order to protect the neck portion (pg. 4, lines 17-20).
Further Regarding Claim 11, Leach in view of Kahn teaches a padded neck sleeve, but does not teach the padded neck sleeve comprising a first and second grow. However, Jansport teaches a grow (pg. 1 of Jansport PDF; the grow is the fabric extending beyond the seam that passes over the zipper, protecting the zipper) covering a zipper (when combined with the teachings of Leach in view of Kahn, the grow of Jansport is applied to the zipper of Leach (16, 24) and thus Leach in view of Kahn in further view of Jansport teaches a padded neck sleeve comprising a grow). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the zippers disclosed by Leach in view of Kahn by adding the grow overlapping the zipper as disclosed by Jansport in order to provide additional protection to the zipper and the case as a whole. The addition of this extra material overlapping the zipper prevents water, debris, and other undesired materials from coming into contact with the zipper, potentially passing through the zipper into the case. Providing this barrier in the form of overlapping material is common in the art of articles containing a zipper (i.e. jackets, bags, etc.). and would be understood as advantageous to one of ordinary skill in the art, and one would be reasonably motivated to modify the invention of Leach in view of Kahn as such. 
Leach in view of Kahn in view of Jansport teach the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Patrick:
Patrick teaches the provision of a collapsible carrying bag 10 that includes a cavity cover sleeve 13/14 that is physically seperable from the main body 10 of the bag in order to provide access to the items inside the bag without interference (see figures 2 and 4). With this in mind it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the collapsible guitar carrying case of Leach in view of Kahn in view of Jansport to be formed from two pieces as taught by Patrick above. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 20090152143) in view of Kahn (WO 0057746) and Jansport (Jansport backpack, NPL PDF, via Amazon) and Patrick (US 2,094,186) and in further view of Reynolds (US 5119937). 
Regarding Claim 5, Leach in view of Kahn in further view of Jansport and Patrick as applied to Claim 1 above teaches all the limitations of Claim 5, except for a selectively separable sleeve. However, Reynolds teaches that a sleeve (32) connected to a body cavity (30) is selectively separable from the body cavity. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible guitar case disclosed by Leach in view of Kahn by adding the separable sleeve as disclosed by Reynolds in order to allow a user to remove the sleeve, and its contents, from the main case while ensuring both contents remain protected and secured within. (Reynolds discloses a case for a chainsaw; a chainsaw physically similar to a guitar in that both have a narrow portion and a bulbous portion, and in the case of a guitar with a separable neck, the narrow portion of each—the neck of the guitar, the chainsaw blade—is selectively separable from the bulbous portion. Due to this physical similarity, comparable structures may feasibly be used in a case for either a chainsaw or a collapsible guitar, and one of ordinary skill in either art would recognize this feasibility.) Reynolds teaches a removable sheath (32) that, when removed from the main body of the case (30), may retain the contents of the sheath, while the contents of the main body of the case remain separately stored; this allows for a number of benefits, such as compact storage, the ability to transport parts independently if desired, or the ability to inspect one portion of the separable item without disturbing the other (col. 4 line 62 – col. 5 line 25). One of ordinary skill in the art would have understood that providing a separable structure with a similarly separable outer sleeve is beneficial in that it allows the removable structure to actually serve its purpose.
Regarding Claim 6 Leach in view of Kahn in further view of Jansport and Patrick as applied to Claim 1 above teaches all the limitations of Claim 6, including that [the sleeve is] configured to enclose the neck of a guitar separated from the body of the guitar while the guitar strings are still attached. (Fig 6; paragraphs 32-33; the neck portion can be inside the main cavity, and the neck portion houses the guitar neck; nothing in Leach suggests that the strings must be removed.) But, Leach in view of Kahn does not teach
However, Reynolds teaches a selectively separable sleeve. However, Reynolds teaches that the sleeve (32) is selectively separable from the collapsible guitar carrying case (30). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible guitar case disclosed by Leach in view of Kahn by adding the separable sleeve as disclosed by Reynolds in order to allow a user to remove the sleeve, and its contents, from the main case while ensuring both contents remain protected and secured within. (Reynolds discloses a case for a chainsaw; a chainsaw physically similar to a guitar in that both have a narrow portion and a bulbous portion, and in the case of a guitar with a separable neck, the narrow portion of each—the neck of the guitar, the chainsaw blade—is selectively separable from the bulbous portion. Due to this physical similarity, comparable structures may feasibly be used in a case for either a chainsaw or a collapsible guitar, and one of ordinary skill in either art would recognize this feasibility.) Reynolds teaches a removable sheath (32) that, when removed from the main body of the case (30), may retain the contents of the sheath, while the contents of the main body of the case remain separately stored; this allows for a number of benefits, such as compact storage, the ability to transport parts independently if desired, or the ability to inspect one portion of the separable item without disturbing the other (col. 4 line 62 – col. 5 line 25). One of ordinary skill in the art would have understood that providing a separable structure with a similarly separable outer sleeve is beneficial in that it allows the removable structure to actually serve its purpose.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 20090152143) in view of Hashizume (JP 2006227552).
Regarding Claim 10, Leach teaches a collapsible guitar carrying case (Leach, 10). Leach does not teach the guitar carrying case comprising a rain cover. However. Hashizume teaches the guitar case comprising a rain cover (Hashizume, 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collapsible guitar case disclosed by Leach by adding the rain cover disclosed by Hashizume in order to reliably and effectively protect the guitar case and the guitar within against rain, snow, etc. (Hashizume, abstract).


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735